DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, For Claim 14, the “remotely controlled device” “configured to move rumble strips between a roadway and the support surface without changing the orientation of the rumble strip” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “9”, “10”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification on page 6, Lines 23-25 and Page 8, Lines 11-16 does not describe how the remotely controlled device is “configured to move rumble strips between a roadway and the support surface without changing the orientation of the rumble strip”.  The specification merely states that the orientation of the rumble strip is not changed, but does not include any structure or provisions that are included to prevent the orientation of the rumble strip from changing.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorley 4,176,999.
In Re Claim 1, Thorley teaches a cargo carrier for portable rumble strips that is mountable to a vehicle, comprising:											a support surface (2, 3, Fig 6, Fig. 7) that is configured to support multiple portable rumble strips and to move between a deployment position (Fig. 6) having a first width and a transit position (Fig. 7) having a second width that is less than the first width, the planar support surface having a depth dimension (from 23 to 23, Fig. 3) and a width dimension (distance 1 to 4, Fig. 3) greater than the depth dimension, (See Fig. 3) and the planar support surface is divided along the width dimension into at least two segments (2, 3) that are movable relative to one another to alter the overall width of the planar support surface; and												a remotely-controlled device (4, 62, Fig. 6) configured to deploy and retrieve portable rumble strips from a roadway, the remotely-controlled device including movable portions (See Fig. 2, 6 and 7) that are movable in concert with the segments of the support surface between the deployment position and the transit position.
In Re Claim 2, Thorley teaches a frame (See Frame of 2 and 3, Fig. 6) that defines a volume for receiving the one or more portable rumble strips, the frame defining the planar support surface.
In Re Claim 4, Thorley teaches wherein the planar support surface has a center portion (42, Fig. 6) and lateral portions (2, 3, Fig. 6) extending from opposing sides of the center portion, the lateral portions being movable between extended positions aligned with the center portion in a horizontal orientation and inclined relative to the center portion in retracted positions.
In Re Claim 6, Thorley teaches a vehicle (V, Fig. 1) to which the cargo carrier is mounted.
In Re Claim 7, Thorley teaches the carrier in combination with a vehicle having a front side, where the cargo carrier is mounted to the front side of the vehicle. (See Fig. 1) 
In Re Claim 8, Thorley teaches a vehicle (V, Fig. 1) to which the cargo carrier is mounted and the remotely-controlled device (Column 5, Lines 24-38) also is mounted to the vehicle that is configured to deploy and retrieve portable rumble strips from a roadway.
In Re Claim 9, Thorley teaches one or more upright elements (32, Fig. 3) extending in a common direction from the support surface to define an upwardly-opening volume for receipt of one or more portable rumble strips.
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kameda 6,379,102.
In Re Claim 14, as best understood, Kameda teaches a cargo carrier for portable rumble strips that is mountable to a vehicle, comprising:								a support surface (30, 32, 34) that is configured to support multiple portable rumble strips and to move between a deployment position (Fig. 5) having a first width and a transit position (Fig. 1) having a second width that is less than the first width, a frame (10, 15) defining the support surface and one or more upright elements (74, 75) extending in a common direction from the support surface to define an upwardly-opening volume for receipt of one or more portable rumble strips, and the support surface having a depth dimension and a width dimension greater than the depth dimension;				wherein the support surface is divided along the width dimension into at least three planar segments that are movable relative to one another in concert with a remotely-controlled device to alter the overall width of the support surface, including a center portion (30) and lateral portions (32, 34) extending from opposing sides of the center portion, the lateral portions being pivotable between extended positions aligned with the center portion in a horizontal orientation and retracted positions inclined relative to the center portion,										the remotely-controlled device includes a center portion (154) and lateral portions (18, 155) .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thorley and in view of Roth 4,180,366.
In Re Claim 5, Thorley teaches the carrier of Claim 4 as discussed above.
Thorley does not teach both lateral portions hinged for pivoting movement relative to the center portion.
However, Roth et al. teach both lateral portions (26, 24, Fig. 1, 1a, 1b) hinged for pivoting movement relative to the center portion (18).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use lateral portions hinged for movement in the carrier of Thorley as taught by Roth et al. in order to increase the range between positions.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Senn EP 2789745.
In Re Claim 10, Senn teaches a method for deploying and retrieving portable rumble strips from a roadway surface, comprising the steps of:							mounting a support surface (230) on a vehicle (3) having a width dimension (front to back of vehicle), a height dimension (Height of vehicle), and a length dimension (Side to side of vehicle), the support surface being configured to support multiple portable rumble strips (1) and to move between a deployment position (Fig. 7d) having a first width and a transit position having a second width, the width of the support surface being parallel to the width dimension of the vehicle; 				moving the vehicle from a first location to a second location removed from the first location while the support surface is in the transit position;								moving the support surface from the transit position to the deployment position; (Fig. 7a to 7d) and														moving the rumble strips from a roadway surface to the support surface or from the support surface to the roadway surface. (See Fig. 7E) 
Official notice is taken that moving a support surface between a deployment position having a first width and a transit position having a second width less than the first width is a well-known method or feature for transporting loading large objects onto a vehicle.  Therefore, it would have been obvious to a person having ordinary skill in the art to have the width of the deployment position larger than the width of the transit position in the method of Senn in order to improve support for the objects and make it easier to drive when needed.
In Re Claim 11, Senn teaches loading multiple portable rumble strips onto the support surface while the support surface is in the deployment position. (See Fig. 7D)
In Re Claim 12, Senn teaches wherein the step of moving the vehicle occurs while the support surface is in the transit position and after the step of loading multiple portable rumble strips onto the support surface.
In Re Claim 13, Senn teaches wherein the step of moving portable rumple strips from a roadway surface to the support surface or from the support surface to the roadway surface includes remotely controlling a device configured to deploy and retrieve rumble strips from a roadway.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:												Denner et al., Braun et al. and Fretwell teach a support platform with a smaller transport width than deployment width.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652